DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557.
Yang et al. shows the invention substantially as claimed including a metal shield, comprising: a metal plate 208; a metal hollow tube 244 comprising a tubular wall; and a coolant channel 264-1/264-2 formed in the metal plate and tubular wall of the metal hollow tube, the coolant channel comprising: a supply channel (264-1 and channel 210 connected to 264-1) in the metal plate and in the tubular wall of the metal hollow tube; and a return channel (264-2 and channel 210 connected to 264-2) in the metal plate and in the tubular wall of the metal hollow tube; see, for example, figs. 1A-5 and their descriptions.
Yang et al. does not expressly disclose that the supply channel has a planar spiral pattern in the metal plate, the return channel has a helical pattern in the tubular wall of the metal hollow tube, and wherein the supply channel and the return channel being interleaved in the metal plate and the tubular wall. However, the configuration of the claimed supply and return channels is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed supply and return channels is significant. Additionally, Chung et al. discloses cooling plates 2/4 having supply and return channels having a planar spiral pattern, the supply and return channels being interleaved (see, for example, figs. 1-3, and their descriptions). Furthermore, Shimizu et al. discloses a hollow tube 30 having a coolant channel 32 comprising a supply channel and a return channel having a helical pattern, wherein the supply channel and the return channel are interleaved (see, for example, fig. 3 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al., as to comprise the claimed supply and return channels because such configuration is known and used in the art as a suitable configuration for effectively and efficiently control/maintain the temperature of the substrate/substrate holder at a desired temperature.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, as applied to claim 1 above, and further in view of Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472.
Yang et al., Chung et al. and Shimizu et al. are applied as above, and Shimizu further discloses that the metal hollow tube is made of stainless steel (see, for example, paragraph 0051). However, the references do not expressly disclose that the metal plate is fabricated from one of the claimed materials. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fabricate the metal shield/metal plate from one of the claimed materials because such materials are well known and used in the art conductor materials. This notwithstanding, Kudo et al. discloses a metal shield 117 made of aluminum (see, for example, figs. 11-12, and their descriptions). Also, Koiwa et al. discloses a metal shield 34 made of aluminum (see, for example, figs. 1-2, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the metal shield of the apparatus of Yang et al. modified by Chung et al. and Shimizu et al., as to be made of aluminum because such material is known and used in the art as a suitable conductor material.
With respect to claim 5, Kudo et al. further discloses a plurality of minimum contact features 165/167/169 formed in a surface of the metal plate (see, for example, figs. 11-12 and their descriptions). Also Koiwa et al. further discloses a plurality of minimum contact features 68 formed in a surface of the metal plate (see, for example, figs. 1-2 and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. as to comprise the claimed contact features because such means are known and used in the art as a suitable means for effectively and efficiently provide space between the cooling plate and the substrate support plate.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, as applied to claim 1 above, and further in view of Chito, US 2018/0025928.
Yang et al., Chung et al. and Shimizu et al. are applied as above but do not expressly disclose that the metal plate and the metal hollow tube are a single piece of material. However, making elements integral was held to have been obvious. Nerwin v. Erlichman 168 USPQ 177 (PO BdPatApp 1969); In re Wolfe 116 USPQ 443 (CCPA 1958); In re Howard 150 US 164 (USSC 1893). Additionally, Chito discloses an apparatus comprising a plate 31 and a hollow tube 30 made of a single piece of material (see, for example, fig. 1 and its description, especially paragraph 0024). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al., as to make the plate and the hollow tube of a single piece of material because such configuration is known and used in the art as a suitable configuration to effectively and efficiently provide a cooling mechanism to the substrate support.  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557 and Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472, as applied to claims 2-3 and 5 above, and further in view of Silvetti et al., US 2005/0229849.
Yang et al., Chung et al., Shimizu et al., Kudo et al. and Koiwa et al. are applied as above, and Kudo et al. and Koiwa et al. further discloses that the contact features are partially embedded in the metal plate, but do not expressly disclose that the use sapphire balls as the contact features. Silvetti et al. discloses the use of sapphire balls 318 as contact features (see, for example, fig. 7 and its description). Therefore, in view of this disclosure it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al., as to use sapphire balls as the contact features because such means are known and used in the art as a suitable means for effectively and efficiently provide space between surfaces.

Claims 7-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, and Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472, as applied to claims 2-3 and 5 above, and further in view of Yamaguchi et al., US 2018/0218886 and Ikeda et al., US 2006/0005930.
With respect to claim 7, Yang et al., Chung et al., Shimizu et al., Kudo et al. and Koiwa et al. are applied as above, and Yang et al. further discloses a substrate support assembly 200 comprising: a heater plate 202, a thermal insulating plate 216/220/221 having a surface facing the heater plate, and wherein the metal plate 208 includes a surface facing the thermal insulating plate. Also, it should be noted that in the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al., the contact features (the claimed second contact features in claim 7) would be formed on the surface of the metal plate 208, and in contact with the thermal insulating plate 202. Yang et al., Chung et al., Shimizu et al., Kudo et al. and Koiwa et al. do not expressly disclose the claimed first contact features. Yamaguchi et al. discloses an embodiment in which the substrate support assembly comprises first plurality of contact features LNG1 and second plurality of contact features LNG, wherein the plurality of contact features LNG1 are provided in the chuck plate to create a heat transfer space TL1 between a heat transfer means and a chuck (see, for example, fig. 4 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al., as to comprise the first contact features as claimed because such means are known and used in the art as suitable means to effectively and efficiently provide heat transfer space between plates/structures of the substrate support, in order to improve the heat transfer within the substrate support, and thereby more efficiently and effectively control/maintain the temperature of the substrate and/or substrate support. It should be noted that the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al. and Yamaguchi et al. would comprise the claimed first and second plurality of reduced contact features.
Yang et al., Chung et al., Shimizu et al., Kudo et al., Koiwa et al. and Yamaguchi et al. are applied as above but does not expressly that the thermal insulation plate is disposed between the metal plate and the heater plate. Ikeda et al. discloses a substrate support assembly comprising a heater plate 501, a thermal insulating 509, and a metal shield 514, wherein the thermal insulation plate is disposed between the metal plate and the heater plate (see, for example, figs. 2, 7A-7B and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al. and Yamaguchi et al., as to comprise the thermal insulation plate disposed between the metal plate and the heater plate because such configuration is known and used in the art as a suitable configuration for thermally insulating the heater plate from the metal plate.
With respect to claims 8-11, 14 and 16-17, Yang et al. further discloses that the heater plate and the thermal insulating plate are fabricated from a ceramic material such as aluminum oxide or aluminum nitride (see, for example, paragraph 0053).
Regarding claim 13, Yang et al. further discloses a process chamber 100 comprising a chamber wall 102, a bottom, a gas distribution plate 104, and the substrate support assembly 200 (see, for example, fig. 1A).
Concerning claim 15, Yang et al. further discloses a heating element 211 embedded in the heater plate. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, and Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472, and Yamaguchi et al., US 2018/0218886 and Ikeda et al., US 2006/0005930, as applied the claims 7-11 and 13-18 above, and further in view of Silvetti et al., US 2005/0229849.
Yang et al., Chung et al., Shimizu et al., Kudo et al., Koiwa et al., Yamaguchi et al., and Ikeda et al. are applied as above, and Kudo et al. and Koiwa et al. further discloses that the contact features are partially embedded in the metal plate, but do not expressly disclose that the use sapphire balls as the contact features. Silvetti et al. discloses the use of sapphire balls 318 as contact features (see, for example, fig. 7 and its description). Therefore, in view of this disclosure it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al. and Yamaguchi et al. and Ikeda et al., as to use sapphire balls as the contact features because such means are known and used in the art as a suitable means for effectively and efficiently provide space between surfaces.

Response to Arguments
Applicant's arguments, filed 03/14/2022, with respect to claims 1-6 have been fully considered but they are not persuasive. 
Applicant argues that Chung et al. is silent regarding the coolant channel comprising a supply channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, and a return channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, the supply channel and the return channel being interleaved in the metal plate and the tubular wall. In response to applicant's arguments against the Chung et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Yang et al. discloses a supply channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube, and a return channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube. The Chung et al. reference is only used for its disclosure of supply and return channels having a planar spiral pattern in a plate, the supply and return channels being interleaved.
Applicant argues that Shimizu et al. does not teach forming a supply channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube and a return channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube the supply channel and the return channel being interleaved in the metal plate and the tubular wall. In response to applicant's arguments against the Shimizu et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Yang et al. discloses a supply channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube, and a return channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube. The Shimizu et al. reference is only used for its disclosure of a hollow tube having a coolant channel comprising a supply channel and a return channel having a helical pattern, wherein the supply channel and the return channel are interleaved.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Yang et al., Chung et al. and Shimizu et al. references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chung et al. clearly disclose that by having interleaved supply and return coolant channels in a planar spiral pattern the temperature difference in the upper surface of the pedestal  can be alleviated (see, for example, paragraph 0009). Also, Shimizu et al. discloses the use of a helical pattern supply and return coolant channels in a hollow tube to efficiently provide refrigerant to effectively cool the hollow tube (see, for example, paragraph 0051). Therefore, the examiner respectfully contends that in view of the teachings and suggestions of the Chung et al. and Shimizu et al. references, one of ordinary skill in the art would have found obvious to modify the supply and return cooling channels of the apparatus of Yang et al., as stated in the previous and above rejections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Chung et al. clearly disclose that by having interleaved supply and return coolant channels in a planar spiral pattern the temperature difference in the upper surface of the pedestal  can be alleviated (see, for example, paragraph 0009); and Shimizu et al. discloses the use of a helical pattern supply and return coolant channels in a hollow tube to efficiently provide refrigerant to effectively cool the hollow tube (see, for example, paragraph 0051). Therefore, the examiner respectfully contends that in view of the teachings and suggestions of the Chung et al. and Shimizu et al. references, one of ordinary skill in the art would have found obvious to modify the supply and return cooling channels of the apparatus of Yang et al., as stated in the previous and above rejections.
Applicant argues that Kudo et al. and Koiwa et al. are silent regarding the coolant channel comprising a supply channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, a return channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, the supply channel and the return channel being interleaved in the metal plate and the tubular wall. In response to applicant's arguments against the Kudo et al. and Koiwa et al. references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Yang et al.. It should be noted that the primary reference of Yang et al. discloses a supply channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube, and a return channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube. The Chung et al. reference shows supply and return channels having a planar spiral pattern in a plate, the supply and return channels being interleaved; and the Shimizu et al. reference shows a hollow tube having a coolant channel comprising a supply channel and a return channel having a helical pattern, wherein the supply channel and the return channel are interleaved. Therefore, the apparatus of the Yang et al. modified by Chung et al. and Shimizu et al. would comprise the claimed supply and return coolant channels.
Applicant argues that Chito is silent regarding the coolant channel comprising a supply channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, a return channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, the supply channel and the return channel being interleaved in the metal plate and the tubular wall. In response to applicant's arguments against the Chito reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Yang et al.. It should be noted that the primary reference of Yang et al. discloses a supply channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube, and a return channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube. The Chung et al. reference shows supply and return channels having a planar spiral pattern in a plate, the supply and return channels being interleaved; and the Shimizu et al. reference shows a hollow tube having a coolant channel comprising a supply channel and a return channel having a helical pattern, wherein the supply channel and the return channel are interleaved. Therefore, the apparatus of the Yang et al. modified by Chung et al. and Shimizu et al. would comprise the claimed supply and return coolant channels.
Applicant argues that Silvetti et al. is silent regarding the coolant channel comprising a supply channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, a return channel having a planar spiral pattern in the metal plate and a helical pattern in the tubular wall of the metal hollow tube, the supply channel and the return channel being interleaved in the metal plate and the tubular wall. In response to applicant's arguments against the Silvetti et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Yang et al.. It should be noted that the primary reference of Yang et al. discloses a supply channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube, and a return channel having a pattern in the metal plate and a pattern in the tubular wall of the metal hollow tube. The Chung et al. reference shows supply and return channels having a planar spiral pattern in a plate, the supply and return channels being interleaved; and the Shimizu et al. reference shows a hollow tube having a coolant channel comprising a supply channel and a return channel having a helical pattern, wherein the supply channel and the return channel are interleaved. Therefore, the apparatus of the Yang et al. modified by Chung et al. and Shimizu et al. would comprise the claimed supply and return coolant channels.
Applicant’s arguments with respect to claim(s) 7-11 and 13-19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuura (US 2017/0213707) and Galstyan et al. (US 2018/0286641) teach the use of cooling means within a substrate support. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



June 16, 2022